DETAILED ACTION
This action is in reply to Applicant’s Reply submitted 23 June 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 15 June 2022, 3 August 2022, 6 September 2022, and 26 September 2022 were filed after the mailing date of this present application.  These submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant’s arguments, pages 9-16 submitted 23 June 2022 with respect to Claims 1, 10, and 18 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-12-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. US 2020/0303971, in view of Yu et al. US 2019/0239491, in view of Hallett US 2009/0218985.
Regarding Claims 1, 10, and 18, Hall teaches a container (container 106, fig. 1), comprising: 
a tank (outer box 112, fig. 1 and refer to [0058]) a bottom and a wall surrounding the bottom; 
an inner assembly (electronic device 104, fig. 1) including a pump, the inner assembly being configured to be coupled to the tank; 
a docking station (base station 102, fig. 1) configured to receive external power, the docking station being detachable from the bottom of the tank; 
a first wireless power transmitter (power transmitter 140, fig. 4) configured to selectively connect to the docking station to receive power from the docking station; 
a first wireless power receiver (power receiver 130, fig. 4) configured to induce power in response to a magnetic flux generated from the wireless power transmitter and supply power to the pump in the inner assembly, the first wireless power receiver being provided in the inner assembly; and 
a battery (126, fig. 4 and refer to [0079]) configured to receive power from the wireless power receiver, the battery being provided in the inner assembly.
	Hall however is silent wherein the container is a liquid dispenser, the outer box is a tank, and the inner assembly includes a pump and is configured to receive and discharge fluid from the tank.
	Yu teaches wherein the container is a liquid dispenser (pet water dispenser, refer to [0054]), the outer box is a tank (200, fig. 1), and the inner assembly includes a pump (100, fig. 1) and is configured to receive and discharge fluid from the tank (refer to [0054).
	Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the apparatuses as taught by Yu with the liquid dispenser of Hall in order to provide an additional apparatus to be wirelessly power.
	The combination of Hall and Yu however is silent regarding a wireless power transmitter being provided at the bottom of an apparatus which receives power wirelessly when attached to the docking station wherein the battery is charged by power received via the first wireless power receiver when the docking station is coupled to the apparatus, and the battery outputs power via the first wireless power transmitter to an electronic component in the apparatus when the docking station is detached from the apparatus and wherein: the docking station includes a first terminal protruded upward from an upper surface of the docketing station, and a bottom surface of the outer bottom includes a recess to receive the first terminal and a second terminal configured to be electrically coupled to the first terminal when the docking station is coupled to the outer bottom of the apparatus.
	Hallett teaches a wireless power transmitter being provided at the bottom which wireless receives power when attached to the docking station (contactless charger base 15 of inductive charging stand 100 & 300, figs. 1, 3 and 4) wherein the battery (44 or 46, fig. 5 within coil circuit 500, figs. 4 and 5) is charged by power received via the first wireless power receiver (coil 34, figs. 2A, 2B and 5) when the docking station is coupled to the apparatus, and the battery outputs power via the first wireless power transmitter to an electronic component (The 1.5V battery may be used to power a component such as an electronic wireless transmitter (22), refer to [0035]) in the apparatus when the docking station is detached from the apparatus and wherein: the docking station includes a first terminal protruded upward from an upper surface of the docketing station (first coil housing 14, fig. 4), and a bottom surface of the outer bottom includes a recess to receive the first terminal and a second terminal configured to be electrically coupled to the first terminal when the docking station is coupled to the outer bottom of the apparatus (mating of the two coils (34), (36) is effected by placing the second coil housing (10) over the first coil housing (14), e.g., so that both coils are substantially coaxially aligned, such as with axis 38. Once so aligned, a magnetic field generated by current in the first coil (36) induces a current in the second coil (34) …receptacle port 24, fig. 4 and refer to[0030] and [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the arrangement as taught by Hallett with the liquid dispenser of the combination of Hall and Yu in order to wirelessly provide power to and support an apparatus.
Regarding Claim 4, the combination of Hall, Yu, and Hallett teaches all of the limitations of Claim 1 above and further teaches wherein the bottom of the tank is formed with a projection protruded upward, and the wireless power transmitter is provided inside the projection (refer to fig. 2 of Yu).
Regarding Claim 5, the combination of Hall, Yu, and Hallett teaches all of the limitations of Claim 1 above and further teaches wherein the wireless power receiver is provided in a second space formed in the inner assembly (130, fig. 4 of Hall and 102, fig. 4 of Yu).
Regarding Claim 6, the combination of Hall, Yu, and Hallett teaches all of the limitations of Claim 1 above and further teaches wherein the inner assembly further includes: a filter surrounding the pump; and a wall and an upper plate provided on an upper end of the wall to form a chamber, wherein a bottom of the filter is coupled to at least one of the wall or the upper plate (fig. 8-10 and refer to [0086]-[0091] of Yu).
Regarding Claim 7, the combination of Hall, Yu, and Hallett teaches all of the limitations of Claim 6 above and further teaches wherein a first space is formed between the pump and the upper plate (refer to [0087] and [0107] of Yu).
Regarding Claim 8, the combination of Hall, Yu, and Hallett teaches all of the limitations of Claim 7 above and further teaches wherein a second space formed above the docking station and the first space are spaces that are shielded from liquid stored in the tank (refer to [0087] and [0107] of Yu).
Regarding Claim 9, the combination of Hall, Yu, and Hallett teaches all of the limitations of Claim 7 above and further teaches wherein a protrusion formed from the bottom of the tank is inserted into the chamber of the inner assembly (figs. 1-3 of Yu).
Regarding Claim 11, the combination of Hall, Yu, and Hallett teaches all of the limitations of Claim 10 above and further teaches wherein the bottom of the tank includes an inner bottom and an outer bottom, and the first wireless power transmitter is provided in a first space formed between the inner and outer bottoms of the tank ().
Regarding Claim 12, the combination of Hall, Yu, and Hallett teaches all of the limitations of Claim 11 above and further teaches wherein the docking station includes a base and a first terminal protruded upward from the base (figs. 1-3 of Yu).
Regarding Claim 13, the combination of Hall, Yu, and Hallett teaches all of the limitations of Claim 12 above and further teaches wherein the outer bottom includes a second terminal configured to insert into the first terminal, wherein, when the first terminal is inserted into the second terminal, the first terminal receives external power, the second terminal receives power from the first terminal, and the first wireless power transmitter receives power from the second terminal.
Regarding Claim 14, the combination of Hall, Yu, and Hallett teaches all of the limitations of Claim 10 above and further teaches wherein the inner assembly further includes: a filter assembly surrounding the pump; and a chamber formed by a wall and an upper plate coupled to the filter assembly (fig. 8-10 and refer to [0086]-[0091] of Yu).
Regarding Claim 15, the combination of Hall, Yu, and Hallett teaches all of the limitations of Claim 14 above and further teaches further including a first space formed between the pump and the upper plate, wherein the first wireless power receiver is provided in the first space (refer to [0087] and [0107] of Yu).
Regarding Claim 19, the combination of Hall, Yu, and Hallett teaches all of the limitations of Claim 18 above and further teaches wherein the docking station is stepped, an upper surface of the docking station has a shape that is curved, and wherein a bottom surface of the outer bottom of the tank is shaped to correspond to the shape of the upper surface of the docking station (figs. 1-3 of Yu).

Claims 2-3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. US 2020/0303971, in view of Yu et al. US 2019/0239491, in view of Hallett US 2009/0218985, in view of Alexander US 2013/0200064.
Regarding Claim 2, the combination of Hall, Yu, and Hallett teaches all of the limitations of Claim 1 above, however is silent wherein the wireless power transmitter is provided in a first space formed above the docking station, wherein the bottom of the tank includes an inner bottom and an outer bottom, and wherein the docking station is rotatably coupled to the outer bottom of the tank.
Alexander teaches wherein the wireless power transmitter is provided in a first space (520, fig. 8) formed above the docking station (500, fig. 8, wherein the bottom of the tank includes an inner bottom and an outer bottom, and wherein the docking station is rotatably coupled to the outer bottom of the tank (fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the apparatus as taught by Alexander with the liquid dispenser of the combination of Hall, Yu, and Hallett in order to provide a convenient way of providing power to the apparatus.
Regarding Claim 3, the combination of Hall, Yu, Hallett, and Alexander teaches all of the limitations of Claim 2 above and further teaches wherein the outer bottom of the tank is provided below the inner bottom of the tank, and the first space is formed between the outer and inner bottoms of the tank (figs. 1-3 of Yu and fig. 8 of Alexander).
Regarding Claim 20, the combination of Hall, Yu, and Hallett teaches all of the limitations of Claim 18 above, however is silent wherein the docking station is configured to rotate with respect to the outer bottom of the tank.
Alexander teaches wherein the docking station is configured to rotate with respect to the outer bottom of the tank (fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the apparatus as taught by Alexander with the liquid dispenser of the combination of Hall, Yu, and Hallett in order to provide a convenient way of providing power to the apparatus.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. US 2020/0303971, in view of Yu et al. US 2019/0239491, in view of Hallett US 2009/0218985, in view of Ho et al. US 2016/0099599.
Regarding Claim 16, the combination of Hall, Yu, and Hallett teaches all of the limitations of Claim 15 above, however is silent regarding a second wireless power transmitter and a second wireless power receiver, wherein the first wireless power transmitter and the second wireless power receiver are provided in a second space provided in the bottom of the tank, the first wireless power receiver and the second wireless power transmitter are provided in the first space, and wherein the first wireless power transmitter is aligned with the first wireless power receiver and the second wireless power transmitter is aligned with the second wireless power receiver.
Ho teaches a second wireless power transmitter and a second wireless power receiver, wherein the first wireless power transmitter and the second wireless power receiver are provided in a second space provided in the bottom of the tank, the first wireless power receiver and the second wireless power transmitter are provided in the first space, and wherein the first wireless power transmitter is aligned with the first wireless power receiver and the second wireless power transmitter is aligned with the second wireless power receiver (refer to Claims 3 and 7).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the apparatus as taught by Ho with the liquid dispenser of the combination of Hall, Yu, and Hallett in order to provide additional power as required by the apparatus.
Regarding Claim 17, the combination of Hall, Yu, Hallett, and Ho teaches all of the limitations of Claim 16 above and further teaches wherein the battery is electrically connected to the first wireless power receiver and the second wireless power transmitter (126, fig. 4 and refer to [0079] of Hall).

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 21, the prior arts of record, taken alone or in combination, do not teach or fairly suggest a liquid dispenser wherein: an upper surface of the docking station has a smaller area than that of a lower surface of the tank, and the lower surface of the tank includes a first region that contacts the docking station when the docking station is attached to the tank, and at least one ventilation hole that is positioned in a second region of the lower surface of the tank that does not contact the docking station when the docking station is attached to the tank.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258. The examiner can normally be reached 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
3 October 2022


/DANIEL KESSIE/Primary Examiner, Art Unit 2836